internal_revenue_service national_office technical_advice_memorandum may number release date index nos control no cc tege eb ec tam-160393-02 director sb_se compliance taxpayers’ names taxpayers’ address taxpayers’ ident no taxable_year at issue_date of conference legend taxpayer company year year year issues under the rules of sec_83 of the internal_revenue_code when was the compensation income attributable to taxpayer a’s exercises of certain incentive stock_options includible in his alternative_minimum_taxable_income computed under the rules of sec_83 how is the amount of compensation income facts taxpayer was an executive of company and a company insider for purposes of federal securities laws as part of his compensation taxpayer received big_number incentive stock_options isos in may year taxpayer exercised these options over a period of months from april year to october year company conducted an initial_public_offering ipo in may of year the underwriting agreement specified that certain employees including taxpayer were bound by a lock-up agreement preventing them from selling or otherwise disposing of their stock_options or warrants for months after the ipo that is from may to november of year company also had in place an insider trading compliance program which was intended to ensure compliance by its employees with federal securities laws among other things this program limited employees with insider knowledge to trading only on specified days the trading window during the year in year the window lasted from november to november furthermore certain employees including taxpayer were barred from trading unless they had first received approval to do so from company’s corporate compliance officer after the trading window expired in year taxpayer did not trade any of his shares because he was precluded from doing so by the insider trading compliance program from december of year until may of year company’s corporate compliance officer and general counsel refused to clear taxpayer for trading his shares of company stock trading shares in violation of the insider trading compliance program would have given the company the right to terminated taxpayer’s employment taxpayer originally filed hi sec_1040 including the amount of the spread on the exercise of his stock_options and reflecting an alternative_minimum_tax amt in the amount of dollar_figure he later filed a form 1040x seeking to abate this tax and recalculate his amt based on a fair_market_value of dollar_figure as opposed to the dollar_figure value of the spread as listed in the original return his representative made the following arguments the internal_revenue_code requires that the fair_market_value of isp sic stock at the time it is acquired be included in an amt preference calculation if it is not sold the year it is acquired normally the fair_market_value is the market price however where the stock is restricted ie where the stock cannot be liquidated at an ascertainable price or sold on the open market the fair_market_value is not the same as the market price the market_value is of little assistance when valuing restricted_stock the amt as originally calculated for taxpayer was based on the market price of company stock when it was acquired by him as his stock was restricted the fair_market_value was mistakenly assigned the market price as noted above the underlying stock could only be sold during a three-week window during the calendar_year year that is out of days in year accordingly the fair_market_value used in the amt preference should have reflected the fact that the stock could only have been transferred or liquidated during a three-week window in year thus the amt preference must be adjusted to reflect the true fair_market_value of taxpayer’s company stock because the stock was not liquid when acquired and in fact could only be transferred for a three-week period in year we are proposing in the amended_return to adjust the amt preference to equity fairness and the intent and purpose of the amt laws mandate an adjustment of taxpayer’s original amt otherwise he has a tax_liability of more than dollar_figure and restricted_stock that became worthless in about a year’s time the current_liability is an absurdity and a surreal result clearly not contemplated by congress when it devised the amt law additionally taxpayers contend that because taxpayer would have been subject_to penalties under securities exchange commission sec rule 10b-5 rule 10b-5 if he had sold company shares anytime during the period beginning in january of year and ending in may of year his rights in the company shares purchased through exercise of his isos during those years were substantially nonvested during that period law and analysis in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met relating to isos no income results to the individual at the time of the transfer no deduction under sec_162 is allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option is considered as received by the employer_corporation for the share transferred sec_422 of the code defines an iso as an option that meets the requirements set forth in paragraphs through of that section sec_55 of the code imposes an alternative_minimum_tax upon certain tax preference items such as isos for purposes of computing alternative_minimum_taxable_income sec_56 of the code provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an iso the result is that for alternative_minimum_tax purposes the rules of sec_83 of the code that apply to nonstatutory_options also apply to determine the compensation income if any attributable to isos under sec_83of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property disregarding any lapse_restriction determined on the first day that the transferee's rights in the property are transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day more simply put property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof for purposes of sec_83 of the code a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction see sec_1_83-3 of the income_tax regulations under sec_1_83-3 a restriction which by its terms will never lapse also referred to as a nonlapse_restriction is a permanent limitation on the transferability of property that will require the transferee of the property to sell or offer to sell the property at a price determined under a formula and that will continue to apply and be enforced against the transferee or any subsequent holder other than the transferor an obligation to resell or to offer to sell the transferred property to a specific person or persons at its fair_market_value at the time of the sale is not a nonlapse_restriction the term lapse_restriction means a restriction other than a nonlapse_restriction and includes but is not limited to a restriction that carries a substantial_risk_of_forfeiture see sec_1_83-3 of the regulations for purposes of sec_83 of the code property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and is nontransferable within the meaning of sec_1_83-3 and d of the regulations respectively property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture whether a risk of forfeiture is substantial or not depends upon the facts and circumstances a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly upon the future performance or refraining from performance of substantial services by any person or the occurrence of a condition related to the purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied property is not subject_to a substantial_risk_of_forfeiture to the extent that the employer is required to pay the fair_market_value of a portion of such property to the employee upon the return of such property the risk that the value of property will decline during a certain period of time does not constitute a substantial_risk_of_forfeiture a nonlapse_restriction standing by itself will not result in a substantial_risk_of_forfeiture see sec_1_83-3 of the regulations for purposes of sec_83 of the code the rights of a person in property are transferable if such person can transfer any interest in the property to any person other than the transferor of the property but only if the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture accordingly property is transferable if the person performing the services or receiving the property can sell assign or pledge as collateral for a loan or as security for the performance of an obligation or for any other purpose his interest in the property to any person other than the transferor of the property and if the transferee is not required to give up the property or its value in the event that the substantial_risk_of_forfeiture materializes see sec_1_83-3 of the regulations sec_83 of the code provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option see sec_1_83-7 of the regulations under sec_83 of the code and sec_1_83-3 of the regulations if the sale of property at a profit within six months after the purchase of the property could subject a person to suit under section b of the securities exchange act of section b the person's rights in the property are treated as subject_to a substantial_risk_of_forfeiture and as not transferable until the earlier of the expiration of such six-month period or the first day on which the sale of such property at a profit will not subject the person to suit under section b section b is triggered by either a purchase and sale or a sale and purchase of a security within a period of less than six months by an officer director or greater-than-10 owner of the corporation the combination of a purchase and a sale event in either order is what triggers section b liability prior to the acquisition of a stock_option was not typically viewed as a purchase for section b purposes because there was no requirement to purchase the stock rather section b applied to the stock that was purchased through exercise of the option however in section b was changed thereafter for purposes of that section options generally had the same status as stock stated another way the securities exchange commission sec began treating transactions in derivative securities eg options as transactions in the underlying_security the stock because when an option has a fixed exercise price such as taxpayer's isos its grant locks in the opportunity to profit from a transaction in the underlying stock in implementing this change the sec went so far as to state that any acquisition or disposition of an option involves either a purchase or sale for section b purposes the quid pro quo was that the sec exempted from section b most exercises and conversions of options in other words after the six-month holding_period under section b starts when an option is granted not when it is exercised thus after section b interacts with sec_83 of the code as follows although an exception to this treatment may be elected under sec_1 b whereby liability under that section will apply to the stock instead of the option taxpayer has never claimed to have made that election if for example shares are acquired through the exercise of a nonstatutory option in a transfer taxable under the rules of sec_83 such shares will not be subject_to section b liability unless they are acquired during the six-month period beginning with the date of grant of the option in this regard sec_1_83-3 of the regulations provides that for purposes of sec_83 the six-month period under section b expires upon the earlier of the expiration of the six-month period or the first day on which the sale of such property at a profit will not subject the employee to section b liability applying the above rules because the isos were granted to taxpayer in may of year the section b periods applicable to those options expired by april of year respectively accordingly both of those section b periods expired before the dates that taxpayer first exercised his isos and the company shares purchased thereby were transferred to him in july of year under the february option and in november of year under the august option thus we conclude that neither section b nor sec_83 of the code imposed a substantial_risk_of_forfeiture on any of those shares in this regard because when enacting sec_83 of the code congress decided that the only provision of the securities law that would delay taxation under sec_83 of the code would be section b we also conclude that rule 10b-5 did not cause taxpayer’s rights in the company shares purchased through exercise of his isos to be substantially nonvested when they were transferred to him moreover under sec_83's definitions of substantially_vested and transferable it is clear that in order for the lock-up agreements standing by themselves to have prevented sec_83's taxation of taxpayer's rights in his shares when they were transferred to him those agreements would have had to have made those rights subject_to a substantial_risk_of_forfeiture in this regard we have been provided no information suggesting that taxpayer's or any subsequent transferee’s retention of rights in the shares were conditioned upon anyone’s future performance or refraining from performance of substantial services thus we conclude that the provisions of those agreements could not have prevented sec_83's taxation of those rights when the shares were transferred to him regarding valuation of the shares it is clear that any transfer restrictions imposed on taxpayer's sales or other trading of the shares by the referenced agreements were lapse restrictions as defined above and that this is demonstrated by both their tolling in the case of the underwriter's agreement and the lock-up agreements and the window periods during which they were inapplicable in the case of the insider trading compliance program thus we conclude that those restrictions must be ignored when valuing the shares obtained under the isos under the rules of sec_83 see sec_83 finally we note the issues in this case are in relevant portion the same as those considered 117_tc_237 aff’d no 5th cir date and that the conclusions reached in this technical_advice_memorandum are consistent with the decisions reached in that case conclusions under the rules of sec_83 of the internal_revenue_code the compensation income attributable to taxpayer’s exercises of the isos was includible in his alternative_minimum_taxable_income when the shares purchased under the isos were transferred to him under the rules of sec_83 the amount of compensation income attributable to taxpayer's exercises of the isos is determined without regard to the stock-transfer restrictions imposed by the underwriter's agreement the lock-up agreements or company's insider trading compliance program a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
